306 N.Y. 904 (1954)
In the Matter of the Claim of Paul McCann, Respondent,
v.
Walsh Construction Co. et al., Appellants, and Special Funds Conservation Committee, Respondent. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued March 3, 1954.
Decided April 8, 1954
Victor Fiddler, Bernard Katzen, William H. Stieglitz and George J. Hayes for appellants.
Nathaniel L. Goldstein, Attorney-General (Roy Wiedersum, Wendell P. Brown and Harry Pastor of counsel), for Workmen's Compensation Board, respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs; no opinion.